Exhibit 10.16 BASE SALARIES FOR EXECUTIVE OFFICERS OF C&F FINANCIAL CORPORATION The following are the base salaries (on an annual basis) effective as of January1, 2014 of the executive officers of C&F Financial Corporation: Larry Dillon $ Chairman, President and Chief Executive Officer Thomas F. Cherry $ Executive Vice President, Chief Financial Officer and Secretary Bryan E. McKernon $ President and Chief Executive Officer of C&F Mortgage Corporation S. Dustin Crone $ President of C&F Finance Company John A. Seaman III $ Senior Vice President and Chief Credit Officer of Citizens and Farmers Bank and Central Virginia Bank
